—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated August 24, 2000, which denied her motion to vacate an order of the same court, dated February 4, 2000, granting the defendants’ separate motions pursuant to CPLR 3126 to dismiss the complaint upon her default in opposing those motions.
Ordered that the order is affirmed, with costs.
The defendants separately moved pursuant to CPLR 3126 to dismiss the complaint based on the plaintiffs failure to comply with court-ordered discovery. The Supreme Court granted those motions upon the plaintiffs default in opposing them. The plaintiff failed to demonstrate a reasonable excuse for her default. Therefore, her motion was properly denied (see, Wynne v Wagner, 262 AD2d 556; Roussodimou v Zafiriadis, 238 AD2d 568). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.